 Case 1:15-cr-20106-RNS Document 203-5 Entered on FLSD Docket 12/14/2018 Page 1 of 2




                                           BIND-rebeccatill05_9gj.log
           1359842363096     rebeccatill05_9g~       74.161.131.45
           1360255153105     rebeccatill05_9g~       74.161.131.45
           13 56560269330    rebeccatill05_9gJ       166.147.113.3
           1356560391479     rebeccatill05_9g~       166.147.113.9
           13 56560658418    rebeccatill05_9g~       166.147.115.12
           1353386196858     rebeccatill05_9g~       74.161.130.168
           1359500223967     rebeccatill05_9g~       74.161.131.45
           1364148004242     rebeccatill05_9g~       74.161.2.184
           1364148098001     rebeccatill05_9gJ       74.161.2.184
           1358099858707     rebeccatill05_9gl       74.161.131.45
           1361843483289     rebeccatillOS_9gJ       166.147.116.159
           1361843563252     rebeccatill05_9gJ       166.147.119.Sl
           1361843 589461    rebeccatillOS_9gJ       74.161.0.238
           1354674350090     rebeccatillOS_9gJ       74.161.130.168
           1354675175921     rebeccatill05_9gl       74.161 . 130.168
           1354675177408     rebeccatill05_9gJ       74.161 . 130.168
           1356070345819     rebeccatill05_9gJ       166.147.115.1
           13 56071971811    rebeccatill05_9gl       166.147.115.1
           1356072008728     rebeccatill05_9gJ       166.147.115.1
           13 56072835214    rebeccatill05_9gJ       166.147.115.1
           1353175084317     rebeccatill05_9gJ       74.161.130.168
           1360186569805     rebeccatill05_9gJ       74.161.131.45
           1356249003456     rebeccatill05_9gJ       166.147.115.238
           1358194957658     rebeccatill05_9gJ       74.161.131.45
           13 54821507941    rebeccatill05_9gJ       74.161.130.168
           1358473651601     rebeccatill05_9gJ       74.161.131.45
           1358474364608     rebeccatill05_9gJ       74.161.131.45
           1359782290217     rebeccatill05_9g~       74.161.131.45
           1363381387903     rebeccatill05_9gJ       166.147.108.23
           1363381399027     rebeccatill05_9gJ       166.147.108.23
           1363381436788     rebeccatill05_9gJ       166.147.110.115
           1363381540874     rebeccatill05_9gl       74.161.0.238
           1363382217272     rebeccatill05_9gl       74.161.0.238
           1363382502554     rebeccatill05_9g~       166.147.110.104
           1357625109450     rebeccatill05_9gl       74.161.131.45
           1354399289855     rebeccatill05_9gl       74.161.130.168
           1360766521764     rebeccatill05_9gJ       74.161.131.45
           1360976987634     rebeccatill05_9gj       166.147.117.235
           1360978540156     rebeccatill05_9gJ       166.147.117.235
           1362957570204     rebeccatill05_9gl       74.161.0.238
           13 54678413958    rebeccatill05_9gJ       74.161.130.168
           1354679086105     rebeccatill05_9gJ       74.161.130.168
           1360879608718     rebeccatill05_9g~       74.161.0.238
           1360879664877     rebeccatill05_9gJ       74.161.0.238
           1360879983159     rebeccatill05_9gJ       74.161.0.238
           1360881570052     rebeccatill05_9gl       74.161.0.238
           1355893672050     rebeccatill05_9gJ       72.145.34.93
           1355893689638     rebeccatill05_9gl       72.145.34.93
           136413 3764682    rebeccatill05_9gJ       74.161.2.184
           1361237108523     rebeccatill05_9gl       166.147.118.59
           1361237217168     rebeccatill05_9gl       166.147.118.59
           1361238393394     rebeccatill05_9gJ       74.161.0.238
           1356049266220     rebeccatill05_9gJ       166.147.112.52
           13 56049615 595   rebeccatill05_9gl       166.147.112.52
           13 5599792 5124   rebeccatill05_9gJ       166.147.115.117
           1355998740000     rebeccatill05_9gJ       166.147.115.117
           1355999475952     rebeccatill05_9gJ       166.147.115.117
           1356000296170     rebeccatill05_9gJ       166.147.115.117
           13 56001080401    rebeccatill05_9gJ       166.147.115.117
           1354147225993     rebeccatill05_9gJ       74.161.130.168
           1354147231065     rebeccatill05_9gJ       74 . 161.130.168
           13620924 77771    rebeccatill05_9gJ       74.161.0.238
           1362094158233     rebeccatill05_9gJ       74.161.0.238
                                                    Page 1
AU""6-C
                       l

  GOVERNMENT
    EXHIBIT

CASE
NO. 15-CR-20106-KMM
                                                                        PJK00492
~~~IBIT   c2 Z>
Case 1:15-cr-20106-RNS Document 203-5 Entered on FLSD Docket 12/14/2018 Page 2 of 2




                                     BIND-rebeccatill05_9gj.log
      1356563232248    rebeccatill05_9gj       166.147.115.63
      13 56564418460   rebeccatill05_9gl       166.147.115.118
      1356564798970    rebeccatill05_9gl       166.147.115.118
      1356564824880    rebeccatill05_9gl       74.161.131.45
      1356565169376    rebeccatill05_9gl       74.161.131.45
      1356565691166    rebeccatill05_9gl       74.161.131.45
      1354183348122    rebeccatill05_9gl       74.161.130.168
      1359324411933    rebeccatill05_9gl       74.161.131.45
      1363624270669    rebeccatill05_9gl       74.161.2.184
      1360681664124    rebeccatill05_9gl       74.161.131.45
      1358185500594    rebeccatill05_9gl       74.161.131.45
      1356926434713    rebeccatill05_9gl       74.161.131.45
      1356926564059    rebeccatill05_9gl       74.161.131.45
      1356926649075    rebeccatill05_9gJ       74.161.131.45
      1356926666479    rebeccatill05_9gj       74.161.131.45
      1356929982814    rebeccatill05_9gl       74.161.131.45
      1353974192948    rebeccatill05_9gJ       74.161.130.168
      1362792347466    rebeccatill05_9gj       166.147.113.68
      1362793043677    rebeccatill05_9gl       166.147.113.68
      1362793676100    rebeccatill05_9gl       74.161 .0.238
      1359667428477    rebeccatill05_9gl       74.161.131.45
      1359667460536    rebeccatill05_9gl       74.161.131.45
      1359668688592    rebeccatill05_9gl       74.161.131.45
      1354405682782    rebeccatill05_9gl       74.161.130.168
      1363779905080    rebeccatill05_9gl       74.161.2.184
      1363780386978    rebeccatill05_9gl       74.161.2.184
      1360041264418    rebeccatill05_9gJ       166.147.114.82
      1360041282453    rebeccatill05_9gj       74.161.131.45
      1360041361437    rebeccatill05_9gl       166.147.112.82
      1360041485123    rebeccatill05_9gl       74.161.131.45
      1360042224453    rebeccatill05_9gl       74.161.131.45
      1360042486255    rebeccatill05_9gl       74.161.131.45
      1354656095811    rebeccatill05_9gl       74.161.130.168
      1354657598819    rebeccatill05_9gl       74.161.130.168
      1354658395050    rebeccatill05_9gl       74.161.130.168
      1353764251899    rebeccatill05_9gl       74.161.130.168
      1353765529795    rebeccatill05_9gl       74.161.130.168
      1353277140418    rebeccatill05_9gl       74.161.130.168
      1353277874056    rebeccatill05_9gl       74.161.130.168
      1353277921551    rebeccatill05_9gl       74.161.130.168
      1353279251917    rebeccatill05_9gl       74.161.130.168
      1353803175583    rebeccatill05_9gl       74.161.130.168
      1353803442902    rebeccatill05_9gl       74.161.130.168
      1356001803146    rebeccatill05_9gl       166.147.115.117
      1356002622633    rebeccatill05_9gl       166.147.115.117
      1356003376493    rebeccatill05_9gl       166.147.115.117
      1356004200431    rebeccatill05_9gl       166.147.115.117
      136154885 7247   rebeccatill05_9gl       166.147.119.122
      1361549684944    rebeccatill05_9gl       166.147.119.122
      1361550443146    rebeccatill05_9gl       166.147.119.122
      1361551420410    rebeccatill05_9gl       166.147.119.122
      1361552275694    rebeccatill05_9gl       166.147.119.122
      1361733211838    rebeccatill05_9gl       74.161.0.238
      136173 3820983   rebeccatill05_9gl       74.161.0.238
      1358375312145    rebeccatill05_9gl       74.161 . 131 . 45
      1358216586294    rebeccatill05_9gl       74.161.131.45
      1358216602085    rebeccatill05_9gl       74.161.131.45
      1356595815760    rebeccatill05_9gl       74.161.131.45
      1357070547807    rebeccatill05_9gl       166.147.109.191
      1357070632384    rebeccatill05_9gl       166.147.109.191
      1357071468417    rebeccatill05_9gl       166.147.109.191
      1357073161239    rebeccatill05_9gl       166.147.109.191
      1358799587840    rebeccatill05_9gJ       74.161.131.45
                                              Page 2




                                                                    PJK00493
